Holderman, J. This claim arises from a one car automobile accident that occurred on February 15, 1964. Claimant was a passenger in a car driven by her husband in a northerly direction along Mount Prospect Road across the Northwestern Railroad leading to the Northwest Highway in Cook County in the Village of Mount Prospect. The accident occurred where there is a sharp dip in the county-maintained right-of-way between the Northwestern Railroad tracks and the State-maintained Northwest Highway. The County of Cook and the Northwestern Railroad made a settlement in the amount of $7,500.00 in return for a covenant not to sue. The record discloses that the area that possibly contributed to the cause of the accident was a county-maintained road and was not under the control of the State. The area in question not being under the control of the State, there cannot be any liability upon the State. This cause is dismissed.